Citation Nr: 0012918	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a claimed anxiety and 
panic disorder.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
a suicide attempt on May 4, 1992.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left elbow disability 
claimed as secondary to VA surgery performed on March 2, 
1994.  



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In May 1998, a hearing was held before the undersigned Member 
of the Board in Washington, DC.  

The Board then remanded the case for additional development 
in December 1998.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by an anxiety or 
panic disorder as a result of hospitalization, medical or 
surgical treatment by VA.  

2.  No competent evidence has been submitted to show that the 
veteran has current residual disability due to a suicide 
attempt as a result of hospitalization, medical or surgical 
treatment by VA.  

3.  No competent evidence has been submitted to show that the 
veteran has additional left elbow disability resulting from a 
disease or aggravation of an existing disease as the result 
of hospitalization, medical or surgical treatment by VA.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for disability compensation benefits for an anxiety and 
panic disorder pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 1151, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.358, 3.800 (1999).  

2.  The appellant has not submitted evidence of a well-
grounded claim for disability compensation benefits for 
residuals of a suicide attempt on May 4, 1992, pursuant to 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.358, 3.800 (1999).  

3.  The appellant has not submitted evidence of a well-
grounded claim for disability compensation benefits for a 
left elbow disability claimed as secondary to VA surgery 
performed on March 2, 1994, pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.358, 3.800 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 38 
C.F.R. § 3.358(c)(3).  Consequently, in March 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
to the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In a precedent opinion dated 
on December 31, 1997, the Acting General Counsel of VA 
concluded that the term "all claims for benefits under 
38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability to the veteran by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  Applicable 
regulations provide that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

The evidence shows that the veteran underwent a left 
nephrectomy in 1988 due to kidney cancer.  The surgery was 
done by Piedmont Health Care.  He had continuous complaints 
of back pain, and, in March 1990, a VA physician ordered a 
bone scan.  The bone scan raised the suspicion of early 
metastatic bone disease, and the veteran was advised of the 
possible spread of cancer to the spine.  

In July 1990, the veteran was advised by his urologist that 
there was no clinical evidence of metastasis.  

In August 1990, the veteran entered a hospice and was started 
on narcotics by his private physician.  The private physician 
diagnosed cancer metastasis to the bone in reports dated in 
August 1990 and September 1991.  

From January 29 to February 7, 1992, the veteran was 
hospitalized at the VA Medical Center in Salisbury, North 
Carolina.  He received narcotics while hospitalized, but they 
were not continued at discharge.  The veteran was advised 
that there was no evidence of metastasis.  It was noted that 
he was anxious, and he was referred to the mental health 
clinic.  

On May 4, 1992, the veteran attempted suicide by shooting 
himself in the chest.  

An investigative report was issued on July 21, 1992, by the 
Director of the VA Medical Center in Salisbury, North 
Carolina.  He noted that the March 1990 VA ordered bone scan 
was interpreted as having "slightly increased uptake of the 
radiopharmaceutical in the sacrum and in the lower vertebrae.  
This raise[d] a suspicion of early metastatic bone disease."  
The Director noted that the attending physician advised the 
veteran of the possible spread of the kidney cancer to the 
spine.  In July 1990, it was noted, the veteran was advised 
by his urologist that there was "no clinical evidence of 
definite mets."  The Director indicated that the veteran was 
introduced to hospice by his own initiative and narcotics 
were started by his private physician.  

The Director also noted that the veteran continued to receive 
narcotics during his January to February 1992 VA 
hospitalization, but that they were not given on discharge.  
He noted that the veteran could have gone through withdrawal 
from the narcotic after discharge.  He also noted that the 
veteran must have had a great deal of stress for two years as 
he apparently misinterpreted the "possible" spread of 
cancer as meaning that the cancer had spread-despite having 
been told that there was no evidence of metastasis.  The 
Director acknowledged that the veteran should not have been 
forced to go through narcotic withdrawal without help.  He 
noted, however, that the veteran's suicide attempt was three 
months after his discharge and that he had already gone 
through the withdrawal.  Indeed, he had been followed at the 
mental hygiene clinic.  The Director concluded that, although 
the misunderstanding concerning the initial impression of 
metastasis was unfortunate, it was not a proximate cause of 
any additional disability.  The Director stated that the 
veteran's back pain, due to his arthritis, was probably the 
cause of his suicide attempt.  

The veteran was hospitalized at the VA Medical Center in 
Salisbury, North Carolina, from July to October 1992.  He was 
treated primarily for major depression.  It was noted that 
the veteran experienced problems with his first marriage.  

In February 1994, the veteran fell on ice, injuring his left 
elbow.  He was examined by VA and reported pain up to his 
shoulder with swelling.  On March 4, 1994, the veteran 
underwent surgery to remove the olecranon bursa.  The 
procedure reportedly went well, but there was some drainage 
from the wound noted in September 1994.  Another procedure 
was done to remove the drainage.  This procedure also 
reportedly went well.  

In March 1995, a VA examination was conducted.  There was a 
well-healed four inch incision with swelling, tenderness and 
deformity in the area of the olecranon process.  Extension 
was within normal limits, but flexion was limited to 90 
degrees.  There was no apparent dysfunction of the forearm or 
hand.  

The veteran has not submitted any medical opinion or 
authority in support of his claims that he has sustained 
additional disability directly resulting from disease, or 
aggravation of an existing disease, suffered as a result of 
VA hospitalization, medical or surgical treatment.  See Ross 
v. Derwinski, 3 Vet. App. 141 (1992) (the veteran's claim for 
benefits under § 1151 for loss of vision in an eye as a 
result of surgical treatment provided at a VA facility was 
not accompanied by any supporting evidence and therefore fell 
short of the statutory requirement for a well-grounded 
claim).  

The Board is cognizant of the personal opinions of the 
veteran and his spouse that VA treatment (the suspicion of 
metastatic bone cancer, discontinuance of narcotics and left 
elbow surgery) had resulted in the veteran's psychiatric 
difficulties, suicide attempt or additional left elbow 
disability.  As lay persons, however, they are not qualified 
to proffer medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
medical evidence of a nexus between VA medical treatment on 
the one hand and the veteran's anxiety and panic disorder, 
suicide attempt and current left elbow disability on the 
other hand.  In the absence of any medical evidence showing 
that the treatment received at the VA facility resulted in 
additional disability, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims of entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  

The Board finds that its discussion satisfies VA's duty, 
discussed by the Court in Robinette v. Brown, 8 Vet. App. 69 
(1995), under 38 U.S.C.A. § 5103(a), to notify the veteran of 
"the evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 79-80.

In sum, as the record contains no competent evidence 
establishing a causal relationship between, on the one hand, 
the veteran's anxiety and panic disorder, any suicide attempt 
residuals and left elbow disability and, on the other hand, 
his treatment in the VA medical system, the Board concludes 
that the veteran's claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 are not well grounded.  
Accordingly, the claims are denied.  38 U.S.C.A. § 7105(d).  



ORDER

As the claim of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for an anxiety and 
panic disorder is not well grounded, the appeal is denied.  

As the claim of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of a 
suicide attempt on May 4, 1992, is not well grounded, the 
appeal is denied.  

As the claim of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a left elbow 
disability claimed as secondary to VA surgery performed on 
March 2, 1994, is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

